DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 03/30/2018.
This action is in response to arguments and/or remarks filed on 01/25/2022. In the current amendments claims 1, 3, 8, 10, 15 and 17 have been amended. Claims 1-20 are currently pending and have been examined. 


Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. 
Claim Rejections 35 U.S.C. &101 
“Claims 15-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed towards non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed towards signals per se and the claimed system can be implemented purely in software.  Claim 15 has been amended to recite "a non-transitory computer-readable medium." Accordingly, the 112 rejection should be withdrawn.” (Remarks pg. 8)
Examiner’s response:
In view of amendments/arguments provided in the remarks, the 35 USC 101 signal per se rejections for claims 15-20 made in the previous Office Action has been withdrawn.

“Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Taking claim 1 as an example, claim 1 recites "determining a current state and a current context of an environment in which an automated agent runs to execute a contingent plan; ...performing an action with respect to at least a subset of the context to cause the device to execute the action." As noted in paragraphs [0002], [0023], [0029] of Applicant's specification, claim 1 provides a practical application for using the current state and current context of an environment of a device to perform "an action with respect to at least a subset of the context to cause a device to execute the action." For at least the foregoing reasons, the claims contain patent-eligible subject matter. Accordingly, the 101 rejection should be withdrawn.” (Remarks pg. 8-9)

Examiner’s response:
The Examiner respectfully disagrees. The limitation “performing an action with respect to at least subset of context to cause the device to execute the action” is still not enough and it could just be computer executing/doing something like storing data or printing something on the screen. Merely reciting “an action” is still generic to be practical; it doesn’t say what that action is and the action does not clearly define something practical. "Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
 


Claim Rejections 35 U.S.C. 1O3  
Regarding the 35 U.S.C 103 rejections, applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57(January 7, 2019) (“2019 PEG”). 
Regarding claim 1 
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
 “…method comprising: determining a current state and a current context of an environment in which an automated agent runs to execute a contingent plan;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify or make a determination of current state or current context of environment where an agent runs by simply observation and evaluation method. 
“wherein the state indicates that one or more fluents of a plurality of fluents are true, and wherein the plurality of fluents are associated with a contingent problem solved by the contingent plan;”

“wherein the context describes values corresponding to the one or more fluents; the context being distinct from the state of the one or more fluents, the context values being obtained using one or more determining callback functions;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify and describe values associated with one or more fluents and determine the context distinct from one state to another state using verbal callback function based on observation and evaluation method.
“…evaluating, using a…, a nondeterministic effect of the action on the environment; updating the state based on the nondeterministic effect; and updating the context based on the nondeterministic effect.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify and describe values associated with one or more fluents and later evaluate using nondeterministic effect of the action on the environment using observation and evaluation method. A human could also update the context based on the evaluation of the nondeterministic effect. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract “computer-implemented method of operating an execution system… computer processor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “performing an action with respect to at least a subset of the context to cause a device to execute the action;” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Regarding claim 2
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the nondeterministic effect comprises one or more nondeterministic outcomes determined based on an effect tree associated with the action and comprising a plurality of nested nondeterministic outcomes”
This limitation just places restrictions on the nondeterministic effect comprises one or more outcomes based on the effect tree associated with the actions and doesn't change the fact that the underlying manipulations could be mental.

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computer-implemented” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 

Regarding claim 3
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein evaluating the nondeterministic effect comprises:  P201805854US01Page 26 of 32traversing an effect tree that describes a plurality of nested nondeterministic effects of the action; and applying the one or more determining callback functions to the effect tree to determine a first set of fluents to add to the state and a second set of fluents to remove from the state.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could move effect tree that describes plurality of nested nondeterministic effects of the action using observation and evaluation method. A human could further determine a callback function to the effect tree and make determination as to whether or not to add fluents to the state or remove it. 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an “computer-implemented” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 4
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“further comprising updating the state to a new state based on the first set of fluents to add to the state and the second set of fluents to remove from the state.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could update state to a new state based on the set of fluents using observation and then either add or remove from the state. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computer-implemented” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. 

Regarding claim 5
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“further comprising selecting a next action based at least in part on the new state”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could choose or select a next action based on the new state by observation and evaluation. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computer-implemented” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 
Regarding claim 6
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein evaluating the nondeterministic effect further comprises determining a respective value associated with each fluent in the first set of fluents to add to the state, and the computer-implemented method further comprising: incorporating into the context the respective value associated with each fluent in the first set of fluents to add to the state.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could evaluate the nondeterministic effect by simply observation 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computer-implemented” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 7
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computer-implemented” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “wherein performing the action comprises calling a callback function with reference to a subset of the context to instruct the automated agent to execute the action” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 

Regarding claim 8
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“…method comprising: determining a current state and a current context of an environment in which an automated agent runs to execute a contingent plan;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify or make a determination of current state or current context of environment where an agent runs by simply observation and evaluation method. 
“wherein the state indicates that one or more fluents of a plurality of fluents are true, and wherein the plurality of fluents are associated with a contingent problem solved by the contingent plan;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify and make a determination whether plurality of fluents are true or not by simply observation and evaluation method for contingent plan. 
“wherein the context describes values corresponding to the one or more fluents; the context being distinct from the state of the one or more fluents, the context values being obtained using one or more determining callback functions;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify and describe values associated with one or more fluents and determine the context distinct from one state to another state using verbal callback function based on observation and evaluation method.
“…evaluating, using a…, a nondeterministic effect of the action on the environment; updating the state based on the nondeterministic effect; and updating the context based on the nondeterministic effect.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify and describe values associated with one or more fluents and later evaluate using nondeterministic effect of the action on the environment using observation and evaluation method. A human could also update the context based on the evaluation of the nondeterministic effect. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “An execution system comprising: a memory having computer-readable instructions; and one or more processors for executing the computer-readable instructions” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “performing an action with respect to at least a subset of the context to cause a device to execute the action;” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Regarding claim 9
Step 1:  The claim recites system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the nondeterministic effect comprises one or more nondeterministic outcomes determined based on an effect tree associated with the action and comprising a plurality of nested nondeterministic outcomes”


Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 10
Step 1:  The claim recites system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein evaluating the nondeterministic effect comprises:  P201805854US01Page 26 of 32traversing an effect tree that describes a plurality of nested nondeterministic effects of the action; and applying the one or more determining callback functions to the effect tree to determine a first set of fluents to add to the state and a second set of fluents to remove from the state.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could move effect tree that describes plurality of nested nondeterministic effects of the action using observation and evaluation method. A human could further determine a callback function to the effect tree and make determination as to whether or not to add fluents to the state or remove it. 
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 11
Step 1:  The claim recites system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“further comprising updating the state to a new state based on the first set of fluents to add to the state and the second set of fluents to remove from the state.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could update state to a new state based on the set of fluents using observation and then either add or remove from the state. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an “one or more processors” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 12
Step 1:  The claim recites system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“further comprising selecting a next action based at least in part on the new state”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could choose or select a next action based on the new state by observation and evaluation. 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “one or more processors” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. 
Regarding claim 13
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein evaluating the nondeterministic effect further comprises determining a respective value associated with each fluent in the first set of fluents to add to the state, and the computer-implemented method further comprising: incorporating into the context the respective value associated with each fluent in the first set of fluents to add to the state.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could evaluate the nondeterministic effect by simply observation and determine its respective values associated with each fluent that are being added to the state. 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “one or more processors” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 14
Step 1:  The claim recites system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “wherein performing the action comprises calling a callback function with reference to a subset of the context to instruct the automated agent to execute the action” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Regarding claim 15
Step 1:  The claim recites product; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“…method comprising: determining a current state and a current context of an environment in which an automated agent runs to execute a contingent plan;”

“wherein the state indicates that one or more fluents of a plurality of fluents are true, and wherein the plurality of fluents are associated with a contingent problem solved by the contingent plan;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify and make a determination whether plurality of fluents are true or not by simply observation and evaluation method for contingent plan. 
“wherein the context describes values corresponding to the one or more fluents; the context being distinct from the state of the one or more fluents, the context values being obtained using one or more determining callback functions;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify and describe values associated with one or more fluents and determine the context distinct from one state to another state using verbal callback function based on observation and evaluation method.
“…evaluating, using a…, a nondeterministic effect of the action on the environment; updating the state based on the nondeterministic effect; and updating the context based on the nondeterministic effect.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify and describe values associated with one or more 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A computer-program product for executing a contingent plan, the computer- program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “performing an action with respect to at least a subset of the context to cause a device to execute the action;” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See 

Regarding claim 16
Step 1:  The claim recites product; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the nondeterministic effect comprises one or more nondeterministic outcomes determined based on an effect tree associated with the action and comprising a plurality of nested nondeterministic outcomes”
This limitation just places restrictions on the nondeterministic effect comprises one or more outcomes based on the effect tree associated with the actions and doesn't change the fact that the underlying manipulations could be mental.

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 17
Step 1:  The claim recites product; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein evaluating the nondeterministic effect comprises:  P201805854US01Page 26 of 32traversing an effect tree that describes a plurality of nested nondeterministic effects of the action; and applying the one or more determining callback functions to the effect tree to determine a first set of fluents to add to the state and a second set of fluents to remove from the state.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could move effect tree that describes plurality of nested 
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 18
Step 1:  The claim recites product; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“further comprising updating the state to a new state based on the first set of fluents to add to the state and the second set of fluents to remove from the state.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could update state to a new state based on the set of fluents using observation and then either add or remove from the state. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “one or more processors” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 

Regarding claim 19
Step 1:  The claim recites product; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“further comprising selecting a next action based at least in part on the new state”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could choose or select a next action based on the new state by observation and evaluation. 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “one or more processors” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 20
Step 1:  The claim recites product; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein evaluating the nondeterministic effect further comprises determining a respective value associated with each fluent in the first set of fluents to add to the state, and the computer-implemented method further comprising: incorporating into the context the respective value associated with each fluent in the first set of fluents to add to the state.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could evaluate the nondeterministic effect by simply observation 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “one or more processors” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Muise et al. (“Flexible Execution of Partial Order Plans With Temporal Constraints”, hereinafter: Muise) in view of Mattmuller et al. (“Pattern Database Heuristics for Fully Observable Nondeterministic Planning”, hereinafter: Mattmuller) and further in view of Hartmann et al. (“Design as Exploration: Creating .
Regarding claim 1 (Currently Amended)
Muise teaches a computer-implemented method of operating an execution system, (abstract “We propose a unified approach to plan execution and schedule dispatching that converts a plan, which has been augmented with temporal constraints, into a policy for dispatching”)
the computer-implemented method comprising: determining a current state and a current context of an environment in which an automated agent runs to execute a contingent plan; (abstract “Our methodology for plan generalization and online dispatching is a novel combination of plan execution and schedule dispatching techniques. We demonstrate the effectiveness of our method through a prototype implementation and a series of experiments.” Also see pg. 2333 left col “We simulate our CA agent in a world where fluents change unexpectedly in both positive and negative ways (i.e., adding and deleting fluents from the state). TPOPEXEC fails when EXECUTOR determines the goal is no longer causally and temporally achievable.”)
wherein the state indicates that one or more fluents of a plurality of fluents are true, (Examiner notes that each modification permits observe necessary facts which corresponds to fluents are true see pg. 2332 right col “We reformulate our fluent temporal constraints to action constraints. As such, for each fluent participating in a temporal constraint, we introduce an auxiliary action af with the precondition of P RE(af ) = {f} and no add or delete effects. These actions are used to record the observation of fluents. We then replace the fluent temporal modal operators with suitable counterparts: (holds-before a f l u) (resp. (holds-after a f l u)) is replaced by (latest-before a af l u) (resp. (earliest-after a af l u)). This modification permits TPOPEXEC to observe necessary facts at a time required.”)
and wherein the plurality of fluents are associated with a contingent problem solved by the contingent plan; (pg. 2328 right col section 2 “STRIPS Following [Ghallab et al., 2004], a STRIPS Planning Problem is a tuple Π = <F, O, I, G> where F is a set of fluent symbols, O is a set of action operators, and I and G are sets of fluents, corresponding to the initial state and goal condition. Every action a ∈ O is defined by three sets of fluents P RE, ADD, and DEL, corresponding to the preconditions, add effects, and delete effects.”)
wherein the context describes context values corresponding to the one or more fluents, (pg. 2333 left col “We simulate our CA agent in a world where fluents change unexpectedly in both positive and negative ways (i.e., adding and deleting fluents from the state). TPOPEXEC fails when EXECUTOR determines the goal is no longer causally and temporally achievable. The level of variability in the world is set using parameter α: α = 0 corresponds to no changes whatsoever and α = 1 corresponds to significant unpredictable change (at least one fluent changes after every action with 99.998% probability). For 20 different values of α, we ran 1000 trials for each approach. The proportion of successful trials is referred to as the success rate.”)
the context being distinct from the state of the one or more fluents, (pg. 2331 left col “An STN consists of a set of events and a set of simple temporal constraints. We use Xa to signify an event for action a, and make the distinction between an action a and an event Xa corresponding to an execution of a. A simple temporal constraint restricts the time between two events to be between a pair of bounds”)
…
performing an action with respect to at least a subset of the context to cause a device to execute the action; (pg. 2330 right col “Our approach is to provide a flexible representation that generalizes a plan to capture, for each step of the plan, the necessary subset of state required to ensure the plan’s validity. In the case of a TPOP, which compactly encodes k linearizations (sequential plans of length n), this generalization produces up to kn sequential plans of lengths ranging from 1 to n, each leading to the goal but starting in different states… Given an ATPOP, a partial plan context captures a subset of the original ATPOP actions and orderings, a candidate action, a, and a set of sufficient conditions, ψ, both for the execution of a and to guarantee that some linearization of the ATPOP suffix starting from a will lead to the goal, ignoring for the moment the temporal constraints.”)
Muise does not teach the context values being obtained using one or more determining callback functions;
evaluating, using a computer processor, a nondeterministic effect of the action on the environment; updating the state based on the nondeterministic effect; and updating the context based on the nondeterministic effect.  
Mattmuller teaches evaluating, using a computer processor, (pg. 110 right col “The experiments were conducted on a 2 GHz Intel Pentium E2180 CPU with 1 GB memory limit.”) a nondeterministic effect of the action on the environment; (pg. 106 left col “the nondeterministic outcomes of a. The application of a nondeterministic outcome eff to a state s is the state app(eff , s) that results from updating s with eff . The application of an effect Eff to s is the set of states app(Eff , s) = {app(eff , s)| eff ∈ Eff } that might be reached by applying a nondeterministic outcome from Eff to s. An action is applicable in s iff its precondition is satisfied in s.”)
updating the state based on the nondeterministic effect; (pg. 105 right col “Depending on the context, a partial state sp can be interpreted either as a condition, which is satisfied by a state s iff s agrees with sp on all variables for which sp is defined, or as an update on a state s, resulting in a new state s that agrees with sp on all variables for which sp is defined, and with s on all other variables.”)
and updating the context based on the nondeterministic effect. (Pg. 105 right col “Depending on the context, a partial state sp can be interpreted either as a condition, which is satisfied by a state s iff s agrees with sp on all variables for which sp is defined, or as an update on a state s, resulting in a new state s that agrees with sp on all variables for which sp is defined, and with s on all other variables… and the effect Ef is a finite set of partial states eff , the nondeterministic outcomes of a. The application of a nondeterministic outcome eff to a state s is the state app(eff , s) that results from updating s with eff.”)
Muise and Mattmuller are analogous art because they are both directed to contingency planning.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plan execution and schedule dispatching techniques of Muise with the automatic pattern selection panning system of Mattmuller.
One of ordinary skill in the art would have been motivated to make this modification in order to provide “an automatic pattern selection procedure that performs local search in the space of pattern collections” for the purpose of overcoming the problem of finding strong cyclic plans for nondeterministic planning problems as disclosed by Mattmuller (abstract “When planning in an uncertain environment, one is often interested in finding a contingent plan that prescribes appropriate actions for all possible states that may be encountered during the execution of the plan. We consider the problem of finding strong cyclic plans for fully observable nondeterministic (FOND) planning problems. The algorithm we choose is LAO*, an informed explicit state search algorithm. We investigate the use of pattern database (PDB) heuristics to guide LAO* towards goal states. To obtain a fully domainindependent planning system, we use an automatic pattern selection procedure that performs local search in the space of pattern collections.”)
Muise in view of Mattmuller does not teach the context values being obtained using one or more determining callback functions. 
Hartmann teaches the context values being obtained using one or more determining callback functions; (pg. 95 left col “To help programmers express the logic for runtime updates, callback functions provide a lightweight harness: whenever a variable is tuned at runtime, the application is notified of the parameter name and its updated value. In ActionScript, this callback facility is already provided on the language level by the Object.watch() method.”)
Muise, Mattmuller and Hartmann are analogous art because they are all directed to data automation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plan execution with schedule dispatching techniques and the automatic pattern selection panning system of Muse in view of Mattmuller with creating interface alternatives through parallel authoring of Hartmann. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide “parallel editing and execution are accessible to interaction designers and that designers can leverage these techniques to survey more options, faster” as disclosed by Hartmann (abstract “When planning in an uncertain environment, one is often interested in finding a contingent plan that prescribes appropriate actions for all possible states that may be encountered during the execution of the plan. We consider the problem of finding strong cyclic plans for fully observable nondeterministic (FOND) planning problems. The algorithm we choose is LAO*, an informed explicit state search algorithm. We investigate the use of pattern database (PDB) heuristics to guide LAO* towards goal states. To obtain a fully domainindependent planning system, we use an automatic pattern selection procedure that performs local search in the space of pattern collections.”)
Regarding claim 8
Claim 8 recites analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1. 
Regarding claim 15
Claim 15 recites analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1. 

Regarding claim 2
Muise in view of Mattmuller with Hartmann teaches the computer-implemented method of claim 1. 
Mattmuller further teaches wherein the nondeterministic effect comprises one or more nondeterministic outcomes determined based on an effect tree associated with the action (pg. 107 right col “If we assume tree search for a strong plan, a constant branching factor b of the connectors, and a constant goal depth d below the current node, then the size of any nondegenerate solution tree rooted at the current node and even more the search effort, will be exponential in d. Therefore, minimizing d helps minimizing the search effort. If the distance from the current node to the necessary goal nodes is not constant, then because of the tree shape, for complete nondegenerate trees it is the maximal goal distance that matters.”)
 (Pg. 107 left col “In strong cyclic planning, a node can be marked as solved if it is a goal node or if there is an applicable action that has a chance of leading to a solved node and that is guaranteed not to lead to potential dead-end nodes. Technically, the solve-labeling procedure for strong cyclic planning is a nested fixed point computation, outlined in Algorithm 2. Note that the outer loop computes a greatest fixed point, whereas within that loop, first the least fixed point of the set of all connectors weakly backward-reachable from the goal nodes along solved connectors in Cs is computed, followed by the computation of the greatest fixed point of the set of all connectors in C s guaranteed not to lead outside of C s.”)
Muise, Hartmann and Mattmuller are analogous art because they are all directed to data automation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plan execution and schedule dispatching techniques of Muise with the automatic pattern selection panning system of Mattmuller.
One of ordinary skill in the art would have been motivated to make this modification in order to provide “an automatic pattern selection procedure that performs local search in the space of pattern collections” for the purpose of overcoming the problem of finding strong cyclic plans for nondeterministic planning problems as disclosed by Mattmuller (abstract “When planning in an uncertain environment, one is often interested in finding a contingent plan that prescribes appropriate actions for all possible states that may be encountered during the execution of the plan. We consider the problem of finding strong cyclic plans for fully observable nondeterministic (FOND) planning problems. The algorithm we choose is LAO*, an informed explicit state search algorithm. We investigate the use of pattern database (PDB) heuristics to guide LAO* towards goal states. To obtain a fully domainindependent planning system, we use an automatic pattern selection procedure that performs local search in the space of pattern collections.”)
Regarding claim 9
Claim 9 recites analogous limitations to claim 2 and therefore is rejected on the same ground as claim 2. 
Regarding claim 16
Claim 16 recites analogous limitations to claim 2 and therefore is rejected on the same ground as claim 2. 

Claims 3-5, 10-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muise et al. (“Flexible Execution of Partial Order Plans With Temporal Constraints”, hereinafter: Muise) in view of Mattmuller et al. (“Pattern Database Heuristics for Fully Observable Nondeterministic Planning”, hereinafter: Mattmuller) in view of Hartmann et al. and further in view of Dornhege et al. (“Integrating Task and Motion Planning Using Semantic Attachments”, hereinafter: Dornhege).  
Regarding claim 3 (Currently Amended)
Muise in view of Mattmuller with Hartmann teaches the computer-implemented method of claim 1. 
Muise further teaches …and a second set of fluents to remove from the state.  2332 right col “As such, for each fluent participating in a temporal constraint, we introduce an auxiliary action af with the precondition of P RE(af ) = {f} and no add or delete effects. These actions are used to record the observation of fluents. We then replace the fluent temporal modal operators with suitable counterparts: (holds-before a f l u) (resp. (holds-after a f l u)) is replaced by (latest-before a af l u) (resp. (earliest-after a af l u)).”)
Mattmuller further teaches wherein evaluating the nondeterministic effect comprises: P201805854US01Page 26 of 32traversing an effect tree that describes a plurality of nested nondeterministic effects of the action; (pg. 107 left col “Technically, the solve-labeling procedure for strong cyclic planning is a nested fixed point computation, outlined in Algorithm 2. Note that the outer loop computes a greatest fixed point, whereas within that loop[corresponds to traversing], first the least fixed point of the set of all connectors weakly backward-reachable from the goal nodes along solved connectors in Cs is computed, followed by the computation of the greatest fixed point of the set of all connectors in C s guaranteed not to lead outside of C s.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plan execution and schedule dispatching techniques of Muise with the automatic pattern selection panning system of Mattmuller.
 “an automatic pattern selection procedure that performs local search in the space of pattern collections” for the purpose of overcoming the problem of finding strong cyclic plans for nondeterministic planning problems as disclosed by Mattmuller (abstract “When planning in an uncertain environment, one is often interested in finding a contingent plan that prescribes appropriate actions for all possible states that may be encountered during the execution of the plan. We consider the problem of finding strong cyclic plans for fully observable nondeterministic (FOND) planning problems. The algorithm we choose is LAO*, an informed explicit state search algorithm. We investigate the use of pattern database (PDB) heuristics to guide LAO* towards goal states. To obtain a fully domainindependent planning system, we use an automatic pattern selection procedure that performs local search in the space of pattern collections.”)
Muise in view of Mattmuller with Hartmann does not teach and applying the one or more determining callback functions to the effect tree to determine a first set of fluents to add to the state and a second set of fluents to remove from the state.  
Dornhege teaches and applying the one or more determining callback functions to the effect tree to determine a first set of fluents to add to the state (pg. 11 and 13 “This part is directly included into the planner as a shared library and may access the current state through callback functions… The function types require a ParameterList holding the operator’s grounded parameters and two callback functions giving the module the ability to access the current planning state. There are two types of callbacks, one for logic predicates and one for numeric fluents”).
Muise, Mattmuller, Hartmann and Dornhege are analogous art because they are all directed to data automation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muise in view of Mattmuller with Hartmann to incorporate the above limitation(s) as taught by Dornhege to include a method or system for integrating task and motion planning using semantic attachments.  
One of ordinary skill in the art would have been motivated to make this modification in order to provide manipulation planning in robotic planning context which “allows the evaluation of grounded predicates, the change of fluents and the calculation of durations by externally specified functions” as disclosed by Dornhege (abstract “Solving real-world problems using symbolic planning often requires a simplified formulation of the original problem, since certain subproblems cannot be represented at all or only in a way leading to inefficiency. For example, manipulation planning may appear as a subproblem in a robotic planning context or a packing problem can be part of a logistics task. In this paper we propose an extension of PDDL for specifying semantic attachments. This allows the evaluation of grounded predicates, the change of fluents and the calculation of durations by externally specified functions. Furthermore, we describe a general schema of integrating semantic attachments into forward-chaining planning systems and report on our experience of adding this extension to the planner Temporal Fast Downward. Finally, we present some preliminary experiments using semantic attachments”)
Regarding claim 10
Claim 10 recites analogous limitations to claim 3 and therefore is rejected on the same ground as claim 3. 
Regarding claim 17
Claim 17 recites analogous limitations to claim 3 and therefore is rejected on the same ground as claim 3. 

Regarding claim 4
Muise in view of Mattmuller with Hartmann and Dornhege teaches the computer-implemented method of claim 3. 
Muise further teaches the method further comprising updating the state to a new state based on the first set of fluents to add to the state (pg. 2328 right col “Every action a ∈ O is defined by three sets of fluents PRE, ADD, and DEL, corresponding to the preconditions, add effects, and delete effects.” Also see pg. 2329 “We typically add two special actions to the POP, aI and aG, that encode the initial and goal states through their add effects and preconditions.”)
and the second set of fluents to remove from the state. (Pg. 2328 right col “Every action a ∈ O is defined by three sets of fluents PRE, ADD, and DEL, corresponding to the preconditions, add effects, and delete effects.” Also see pg. 2329 “We typically add two special actions to the POP, aI and aG, that encode the initial and goal states through their add effects and preconditions.” Also see pg. 2332 right col “As such, for each fluent participating in a temporal constraint, we introduce an auxiliary action af with the precondition of P RE(af ) = {f} and no add or delete effects. These actions are used to record the observation of fluents. We then replace the fluent temporal modal operators with suitable counterparts: (holds-before a f l u) (resp. (holds-after a f l u)) is replaced by (latest-before a af l u) (resp. (earliest-after a af l u)).”)
Regarding claim 11
Claim 11 recites analogous limitations to claim 4 and therefore is rejected on the same ground as claim 4. 
Regarding claim 18
Claim 18 recites analogous limitations to claim 4 and therefore is rejected on the same ground as claim 4. 

Regarding claim 5
Muise in view of Mattmuller with Hartmann and Dornhege teaches the computer-implemented method of claim 4. 
Muise further teaches the computer-implemented method further comprising selecting a next action based at least in part on the new state. (Pg. 2332 left col section 4.3 “We have built computational machinery to enable TPOPEXEC to select a next action and the timing of its execution. Following Theorem 2, as long as a suffix of some linearization of the POP can achieve the goal while satisfying all temporal constraints, TPOPEXEC will eventually achieve the goal”)
Regarding claim 12

Regarding claim 19
Claim 19 recites analogous limitations to claim 5 and therefore is rejected on the same ground as claim 5. 

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muise et al. (“Flexible Execution of Partial Order Plans With Temporal Constraints”, hereinafter: Muise) in view of Mattmuller et al. (“Pattern Database Heuristics for Fully Observable Nondeterministic Planning”, hereinafter: Mattmuller) in view of Hartmann et al. in view of Dornhege et al. and further in view of Chen et al. (“Planning with Task-Oriented Knowledge Acquisition for a Service Robot”, hereinafter: Chen).
Regarding claim 6
Muise in view of Mattmuller with Hartmann and Dornhege teaches the computer-implemented method of claim 3. 
Muise in view of Mattmuller with Hartmann and Dornhege does not teach wherein evaluating the nondeterministic effect further comprises determining a respective value associated with each fluent in the first set of fluents to add to the state, 
and the computer-implemented method further comprising: incorporating into the context the respective value associated with each fluent in the first set of fluents to add to the state.  
Chen teaches wherein evaluating the nondeterministic effect further comprises determining a respective value associated with each fluent in the first set of fluents to add to the state, (pg 814 right col “Causal laws are divided into static laws, which describe how the value of a fluent is determined by other fluents, and dynamic laws, which describe how the values of the fluents change from one state to another.” Also see pg. 816 left col second paragraph “Fluent values may be derived from other fluents by static laws such as (1). When continuous observation sets believeobjloc(pepsi1,diningtable1) to be true, believeobjloc(pepsi1,diningroom1) needs to be added to S too. It can be derived by cautious reasoning with believeobjloc(pepsi1,diningtable1) and static laws of D using answer set solver (Line 5).”)
and the computer-implemented method further comprising: incorporating into the context the respective value associated with each fluent in the first set of fluents to add to the state. (Pg. 816 left col second paragraph “Fluent values may be derived from other fluents by static laws such as (1). When continuous observation sets believeobjloc(pepsi1,diningtable1) to be true, believeobjloc(pepsi1,diningroom1) needs to be added to S too. It can be derived by cautious reasoning with believeobjloc(pepsi1,diningtable1) and static laws of D using answer set solver (Line 5).”)
Muise, Mattmuller, Hartmann, Dornhege and Chen are analogous art because they are all directed to data automation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muise in view of Mattmuller with Hartmann and Dornhege to incorporate the above limitation(s) as taught by Chen to include a method or system for planning task oriented knowledge acquisition for service robot.  
One of ordinary skill in the art would have been motivated to make this modification in order to provide “a framework for a service robot to behave intelligently in domains that contain incomplete information, underspecified goals and dynamic change” for the purpose of assisting human interaction and help motion planning quickly as disclosed by Chen (abstract “We propose a framework for a service robot to behave intelligently in domains that contain incomplete information, underspecified goals and dynamic change. Human robot interaction (HRI), sensing actions and physical actions are uniformly formalized in action language BC. An answer set solver is called to generate plans that guide the robot to acquire task-oriented knowledge and execute actions to achieve its goal, including interacting with human to gather information and sensing the environment to help motion planning. By continuously interpreting and grounding useful sensing information, robot is able to use contingent knowledge to adapt to unexpected changes and faults. We evaluate the approach on service robot KeJia that serves drink to guests, a testing benchmark for general-purpose service robot proposed by RoboCup@Home competition.”)

Regarding claim 13
Claim 13 recites analogous limitations to claim 6 and therefore is rejected on the same ground as claim 6. 
Regarding claim 20
Claim 20 recites analogous limitations to claim 6 and therefore is rejected on the same ground as claim 6. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muise et al. (“Flexible Execution of Partial Order Plans With Temporal Constraints”, hereinafter: Muise) in view of Mattmuller et al. (“Pattern Database Heuristics for Fully Observable Nondeterministic Planning”, hereinafter: Mattmuller) in view of Hartmann and further in view of Kaldeli et al. (“Domain-independent planning for services in uncertain and dynamic environments”, hereinafter: Kaldeli). 
Regarding claim 7
Muise in view of Mattmuller with Hartmann teaches the computer-implemented method of claim 1. 
Muise in view of Mattmuller with Hartmann does not teach wherein performing the action comprises calling a callback function with reference to a subset of the context to instruct the automated agent to execute the action.  
Kaldeli teaches wherein performing the action comprises calling a callback function with reference to a subset of the context to instruct the automated agent to execute the action. (Pg. 48 section 5.5 “Concurrency is dealt with through futures, which are used to retrieve the results of parallel invocations in a non-blocking way, as described in Algorithm 1. Each future’s lifecycle is treated by a separate callback, which amounts to a generated special-purpose actor that waits and reacts to the future’s completion. These callbacks, which may be executed in any order or in parallel depending on the service behavior, entail specific modifications to the CSP, which is shared among them.”)
Muise, Mattmuller, Hartmann and Kaldeli are analogous art because they are all directed to data automation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muise in view of Mattmuller with Hartmann to incorporate the above limitation(s) as taught by Kaldeli to include a method or system for automatic planning system for services in uncertain dynamic environments.  
One of ordinary skill in the art would have been motivated to make this modification in order to provide “its feasibility and efficiency in several planning domains and execution circumstances which reflect concerns from different service environments” as disclosed by Kaldeli (abstract “We present the RuGPlanner, which models the planning task as a Constraint Satisfaction Problem. In order to address the requirements put forward by service domains, the RuGPlanner is endowed with a number of special features. These include a knowledge-level representation to model uncertainty about the initial state and the outcome of sensing actions, and efficient handling of numeric-valued variables, inputs to actions or observational effects. In addition, it generates plans with a high level of parallelism, it supports a rich declarative language for expressing extended goals, and allows for continual plan revision to deal with sensing outputs, failures, long response times or timeouts, as well as the activities of external agents. The proposed planning framework is evaluated based on a number of scenarios to demonstrate its feasibility and efficiency in several planning domains and execution circumstances which reflect concerns from different service environments.”)
Regarding claim 14
Claim 14 recites analogous limitations to claim 7 and therefore is rejected on the same ground as claim 7. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126